                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


 SHERMAINE MASSEY                                        *      CIVIL ACTION
                                                         *
 VERSUS                                                  *      NUMBER:
                                                         *
 CAYETANO DOMINGUEZ, EAK                                 *      JUDGE:
 LOGISTICS LLC, SENTRY SELECT                            *
 INSURANCE COMPANY, AND GEICO                            *      MAGISTRATE:
 CASUALTY COMPANY                                        *
                                                         *
 * * * * * * * * * * * * * * * *                         *



FILED: ___________________________                 _______________________________
                                                   DATE

                              PETITION FOR REMOVAL

       Defendants, Cayetano Dominguez, EAK Logistics LLC, and Sentry Select Insurance

Company, file this Petition for Removal of this case from the 19 th Judicial District Court for

the Parish of East Baton Rouge, State of Louisiana, in which it is now pending, to the United

States District Court for the Middle District of Louisiana. This removal is predicated upon

diversity jurisdiction under 28 U.S.C. §1332.

       1.     This case was commenced in the 19th Judicial District Court for the Parish of

              East Baton Rouge, State of Louisiana, on April 17, 2019, through the filing of
     a Petition for Damages setting forth a claim for relief upon which this action

     is based.

2.   Plaintiff, Shermaine Massey (“Massey”), instituted this action for personal

     injuries allegedly sustained in a motor vehicle accident on April 17, 2019 in

     the Parish of East Baton Rouge.

3.   Plaintiff designated Cayetano Dominguez, EAK Logistics LLC, Sentry Select

     Insurance Company, and GEICO Casualty Company as defendants in this

     matter.

4.   Service of process upon defendant, Cayetano Dominguez, was requested

     through the Louisiana Long-Arm Statute in LSA-R.S. 13:3201, et seq., but no

     affidavit of long-arm service has been filed into the record of the state court

     proceeding.

5.   Service of process upon defendant, EAK Logistics LLC, was requested

     through the Louisiana Long-Arm Statute contained in LSA-R.S. 13:3201, et

     seq., but no affidavit of long-arm service has been filed into the record of the

     state court proceeding.

6.   Service of process upon defendant, Sentry Select Insurance Company, was

     requested through the Louisiana Secretary of State and effectuated on April 26,

     2019 (Exhibit 1: Citation directed to Sentry Select Insurance Company with


                                     2
      service upon R. Kyle Ardoin, Secretary of State, Commercial Division).

7.    Service of process upon defendant, GEICO Casualty Company , was requested

      through the Louisiana Secretary of State and effectuated on April 26, 2019

      (Exhibit 2: Citation directed to GEICO Casualty Company with service upon

      R. Kyle Ardoin, Secretary of State, Commercial Division).

8.    This matter has been removed within thirty (30) days of the filing of Massey’s

      lawsuit on April 17, 2019 and documented service of process upon Sentry

      Select Insurance Company and GEICO Casualty Company upon April 26,

      2019.

9.    This action is one of a civil nature for damages.

10.   Massey alleges that she sustained severe injuries to her cervical spine and

      lower back and that she is entitled to damages for past, present, and future

      physical pain and suffering (Petition for Damages, ¶ 5, 7, 11 ).

11.   Massey further alleges that she is entitled to damages for past, present, and

      future mental pain and suffering (Petition for Damages, ¶ 7).

12.   Massey further alleges that she is entitled to damages for past, present, and

      future medical expenses (Petition for Damages, ¶ 7).

13.   Massey further alleges that she is entitled to damages for past, present, and

      future lost wages and loss of earnings capacity (Petition for Damages, ¶ 7).


                                     3
14.   Massey further alleges that she is entitled to damages for past, present, and

      future loss of enjoyment of life (Petition for Damages, ¶ 7).

15.   Massey further alleges that she is entitled to damages for past, present, and

      future disfigurement and impairment (Petition for Damages, ¶ 7).

16.   Under Simon v. Wal-Mart Stores, Inc., 193 F.3d 848 (5 th Cir. 1999), defendants

      aver that they possess a good faith belief at the time of this removal that

      diversity jurisdiction exists, irrespective of the merits of plaintiff’s lawsuit or

      any defenses applicable to her claims.

17.   Prior to removal of this matter, undersigned counsel communicated with

      plaintiff counsel, Layne R. Dufour, who confirmed on May 8, 2019 that

      Massey’s claims exceed $75,000.00, exclusive of interest and costs.

18.   Defense counsel has reviewed Massey’s medical records from multiple health

      care providers relative to treatment of her neck and low back following the

      subject accident, in addition to incomplete medical expenses associated with

      such medical care in the sum of $48,075.90, and which medical expenses

      continue to accrue.

19.   Shermaine Massey is a Louisiana resident/domiciliary of West Feliciana

      Parish.

20.   Cayetano Dominguez is a Texas resident/domiciliary who resides at 1101


                                       4
      Grimes Drive, Forney, Texas. 75126.

21.   EAK Logistics, LLC is organized under the laws of the State of Texas and

      which maintains its principal place of business/domicile at 2300 Valley View

      Lane, Suite 232, Irving, Texas 75062

22.   The members of EAK Logistics, LLC are the following:

      a)     Elmer Orlando Reyes, a Texas resident/domiciliary who resides at

             3432 Autumn View, Grand Prairie, Texas 75050.

      b)     Florida Reyes, a Texas resident/domiciliary who resides at       3432

             Autumn View, Grand Prairie, Texas 75050.

23.   Sentry Select Insurance Company is incorporated under the laws of the State

      of Wisconsin, with its principal place of business/domicile at 2225 Minnesota

      Avenue, Stevens Point, Wisconsin 54481.

24.   GEICO Casualty Company is incorporated under the laws of the State of

      Maryland, with its principal place of business/domicile at 5260 Western

      Avenue, Chevy Chase, Maryland 20815-3799, and in the alternative only, that

      its principal place of business/domicile is in a state other than the State of

      Louisiana.

25.   GEICO Casualty Company, as alleged uninsured/under-insured motorist

      insurer of Shermaine Massey, owner and operator of the 2014 Chevrolet


                                     5
              Malibu involved in the subject accident, is not deemed to be a citizen of the

              State of Louisiana because no third party “liability” claim is asserted against

              it as opposed to first party, UM claims as made by Shermaine Massey. 28

              U.S.C. §1332(c)(1); Carpenter v. Illinois Central Gulf R. Co., 524 F. Supp.

              249 (M.D. La. 1981).

       26.    GEICO Casualty Company concurs in removal.

       27.    Complete diversity of citizenship exists and the amount in controversy

              requirement in 28 U.S.C. §1332 is demonstrable.

       WHEREFORE, defendants Cayetano Dominguez, EAK Logistics LLC, and Sentry

Select Insurance Company pray for removal of the above-entitled cause from the 19 th Judicial

District Court for the Parish of East Baton Rouge, State of Louisiana to the United States

District Court for the Middle District of Louisiana.

                                                  Respectfully submitted,




                                                  /s/ Charles M. Ponder, III
                                                  CHARLES M. PONDER, III, #2052
                                                  PONDER LAW FIRM
                                                  1010 Common Street, Suite 1715
                                                  New Orleans, Louisiana 70112
                                                  Telephone: (504) 528-3066
                                                  Facsimile: (504) 528-3077
                                                  E-Mail: cmponder@att.net

                                              6
                         CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of May, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system which will send a
notice of electronic filing to the following: All counsel of record. I further certify
that I mailed the foregoing document and the notice of electronic filing by first-class
mail and e-mail to the following non-CM/ECF participants: None.


                     /s/ Charles M. Ponder III
                           CHARLES M. PONDER, III




                                          7
